Appeal by defendant from a judgment of the former County Court, Kings County, rendered December 13, 1961, after a nonjury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence upon him as a second felony offender. Judgment affirmed. Appellant contends thqt his constitutional rights were violated in that evidence was admitted at the trial which was obtained as a result of an illegal arrest. No objection having been made at the time of trial to the admission of the evidence, the issue cannot be raised now for the first time on appeal (People v. Wilson, 16 A D 2d 207). We have reviewed all the facts however. Based upon such review, it is our opinion: (1) that the proof, even with the disputed evidence excluded, amply supports the finding of guilt; and (2) that the interests of justice do not require a new trial in any event (cf. People v. Kelly, 12 N Y 2d 248). Ughetta, Acting P. J,, Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.